UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4641


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HENRY JAMES JORDAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:15-cr-00109-CCE-2)


Submitted:   May 31, 2016                     Decided:   June 3, 2016


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark A. Jones, BELL, DAVIS & PITT, PA, Winston-Salem, North
Carolina, for Appellant.    Dana James Boente, Acting United
States   Attorney, Alexandria,  Virginia, Graham  Tod  Green,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Henry James Jordan pled guilty in accordance with a written

plea    agreement      to    bank      robbery   in     violation      of     18    U.S.C.

§ 2113(a), and § 2 (2012).                  He was sentenced to 77 months of

imprisonment, the bottom of his properly calculated Sentencing

Guidelines range.           Jordan appeals and his attorney has filed a

brief   in    accordance        with   Anders    v.    California,      386 U.S. 738

(1967), questioning whether he knowingly and voluntarily pled

guilty, but concluding that there are no meritorious issues for

appeal.       Jordan      was     advised   of   the    right    to   file     a    pro    se

supplemental brief but has failed to do so.                     We affirm.

       Because Jordan did not attempt to withdraw his guilty plea

in the district court, we review this issue for plain error, see

United States v. Martinez, 277 F.3d 517, 527 (4th Cir. 2002)

(stating standard), and find none.                     A review of Jordan’s plea

hearing   reveals      it    was    conducted     in    compliance      with       Fed.   R.

Crim. P. 11 and that he knowingly and voluntarily pled guilty.

       Pursuant to Anders, we have reviewed the entire record and

have found no meritorious issues for appeal.                          Accordingly, we

affirm the district court’s judgment. This court requires that

counsel inform Jordan, in writing, of the right to petition the

Supreme      Court   of     the    United   States     for   further    review.            If

Jordan requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

                                             2
in   this   court    for   leave    to       withdraw   from     representation.

Counsel’s motion must state that a copy thereof was served on

Jordan.     We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented    in    the   materials

before    this   court   and   argument      would   not   aid   the    decisional

process.

                                                                          AFFIRMED




                                         3